DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/585,886 filed 27 September 2019. Claims 1, 5-14, and 17-25 pending. Claims 2-4, 15, and 16 canceled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 9-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2015/0126319 to Hamasaki et al. (hereinafter referred to as Hamasaki).
Claim 1:
A planetary gear module for a swing drive of a construction machine (i.e., abstract), the planetary gear module (i.e., 10) being configured to be integrated in-between first (i.e., 9) and second adjacent planetary gear modules (i.e. 11), the planetary gear module comprising: a planetary gear stage (i.e., 10 is a planetary gear assembly); and a stage support for supporting the planetary gear stage; the stage support comprising an input support interface for stacking the first adjacent planetary gear module onto the planetary gear module (i.e., casing 4 has an interference connection between 9 and 10 that is fixed via bolt) and an output support interface for stacking the planetary gear module onto the second adjacent planetary gear module (i.e., interface fit between 4 and 8 that is also fixed by bolt and fixes the location of 10 and 11 respective to each other when they are stacked); the planetary gear stage comprising an input gear interface for operatively connecting the planetary gear module to a gear of the first adjacent planetary gear module (i.e., s2 is meshed with carrier 12 and thus constitutes an input gear interface) and an output gear interface for operatively connecting the planetary gear module to a gear of the second adjacent planetary gear module (i.e., s3 is meshed with carrier 13 and thus constitutes an output gear interface); and the output support interface and the input support interface as well as the output gear interface and the input gear interface of the planetary gear module are configured to match to each other (i.e., at least Fig.1 shows that the interfaces are complementary and create a unitary structure), wherein the planetary gear stage comprises a sun gear, a planetary carrier, and a ring gear (i.e., s2, p2, 13, and r2), wherein the ring gear completely houses the sun gear (i.e., Fig. 1), and wherein the ring gear forms the stage support (i.e., Fig. 1 shows that all the supports include the ring gears).  
Note:
The limitation regarding the interfaces matching each other is interpreted as above because the limitation is broad enough to support the interpretation. Further, the 
Claim 5:
Wherein the ring gear comprises a through hole for insertion of a bolt to fix the planetary gear module to the first and second adjacent planetary gear modules (i.e., The bolt is shown in at least Fig. 1 that goes through a portion of 9, 10, 11 and screws into 6, thus the ring gear has hole with a bolt that fixes the three gear modules together).
Claim 6:
Wherein the input gear interface comprises a spline, and wherein the input gear interface is formed by the sun gear (i.e., s2 is splined to 12).
Claim 9:
Wherein the input support interface and the output support interface are formed by complementary portions, and wherein the complementary portions include a protruding portion and a complementary depression (i.e., r2 and r3 are part of the input and output support interface. R3 is closer to the output, while r2 is closer to the input interface. Figure 1 shows there are complementary portions on 9 and 6 and the complementary portions are keyed, which is equivalent to protruding and depression portions).  
Claim 10:
Wherein the swing drive is a swing reducer (i.e., [0030] discloses that 9, 10, and 11 are speed reducers).  
Claim 11:
A kit of parts, comprising the planetary gear module according to claim 1 (i.e., see rejection of claim 1) as a first planetary gear module (i.e., 9) and a second planetary gear module (i.e., 10), wherein the first planetary gear module comprises: a first planetary gear stage (i.e., 9 is a planetary gear set); and a first stage support for supporting the first planetary gear stage; the first stage support comprising a first input support interface (i.e., upper portion of housing including r1 that is fixed via bolt) and a first output support interface (i.e., lower part of r1 that interfaces with the housing portion including r2 and r3 and is bolted together); the first planetary gear stage comprising a first input gear interface (i.e., s1 interfaces with 16) and a first output gear interface (i.e., 12 interfaces with s2); and the first output support interface and the first input support interface as well as the first output gear interface and the first input gear interface of the first planetary gear module are configured to match to each other (i.e., at least Fig.1 shows that the interfaces are complementary and create a unitary structure); wherein then second planetary gear module comprises: a second planetary gear stage (i.e., 10 is a planetary gear set); and a second stage support for supporting the second planetary gear stage; the second stage support comprising a second input support interface and a second output support interface (i.e., complementary portion to input supports interfaces of the first stage in figure 1); the second planetary gear stage comprising a second input gear interface (i.e., 12 interfaces with s2) and a second output gear interface (i.e., 13 interfaces with s3); and the second output support interface (i.e., at least Fig.1 shows that the interfaces are complementary and create a unitary structure); and wherein the first planetary gear module and the second planetary gear module have different gear ratios (i.e., as seen in figure 1, the gears are different shapes and thus have different ratios. Further [0032] discloses that the speed is altered by each subsequent stage of gears, which requires different ratios).  
Note:
The limitations regarding the interfaces matching each other is interested as above because the limitation is broad enough to support the interpretation. Further, the limitation could be interpreted as meaning that all interfaces are the same, but this is not supported by the specification. Thus, the interpretation provided is sufficient.
Claim 12:
Wherein: the first output support interface of the first planetary gear module is engaged with the second input support interface of the second planetary gear module; and the first output gear interface of the first planetary gear module is operatively connected to the second input gear interface of the second planetary gear module (i.e., Fig 1 shows that the interfaces of each are matched and create the unitary structure).
Claim 14:
A swing reducer for a construction machine comprising: a housing (i.e., 6); and a planetary gear module comprising: a planetary gear stage (i.e., 10); and a stage support for supporting the planetary gear stage; wherein the stage support comprises an input support interface for stacking a first adjacent planetary gear module (i.e., 9) onto the planetary gear module (i.e., casing 4 has an interference connection between 9 and 10 that is fixed via bolt) and an output support interface (i.e., interface fit between 4 and 8 that is also fixed by bolt and fixes the location of 10 and 11 respective to each other when they are stacked) for stacking the planetary gear module onto a second adjacent planetary gear module (i.e., 11); and wherein the planetary gear stage comprises an input gear interface for operatively connecting the planetary gear module to a gear of the first adjacent planetary gear module (i.e., s2 is meshed with carrier 12 and thus constitutes an input gear interface); an output gear interface for operatively connecting the planetary gear module to a gear of the second adjacent planetary gear module (i.e., s3 is meshed with carrier 13 and thus constitutes an output gear interface); a sun gear, a planetary carrier, and a ring gear (i.e., s2, p2, 13, and r2) that completely houses the sun gear (i.e., Fig. 1), wherein the output support interface and the input support interface as well as the output gear interface and the input gear interface are configured to match to each other (i.e., at least Fig.1 shows that the interfaces are complementary and create a unitary structure); and wherein the planetary gear module is attached to the housing via a bolt, the bolt extending through a (i.e., figure 1 shows a bolt that runs through r2 and r3 and is screwed into housing 6).  
Note:
The limitations regarding the interfaces matching each other is interested as above because the limitation is broad enough to support the interpretation. Further, the limitation could be interpreted as meaning that all interfaces are the same, but this is not supported by the specification. Thus, the interpretation provided is sufficient.
Claim 17:
Wherein the ring gear forms the stage support (i.e., Fig. 1), wherein the input gear interface comprises a spline (i.e., 12 splined to s2), and wherein the input gear interface is formed by the sun gear (i.e., s2 is part of the interface).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki in view of US Patent Publication No. 2017/0024489 to Herber et al. (hereinafter referred to as Herber).
Claim 21:
Regarding claim 21, Hamasaki discloses the limitations above, but does not explicitly disclose:
Wherein the planetary carrier comprises four planet gears.
Herber discloses:
A planetary carrier comprises four planet gears (i.e., 14).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the configuration of Herber with the planetary gears of Hamasaki for the benefit of a more robust system. Further, planetary gear sets come in a variety of numbered gear configurations, which commonly includes 4. Thus, the use of 4 planet gears in a planetary gear set if well-known and routine in the art.
Claim 22:
Regarding claim 22, Hamasaki discloses the limitations above, and further discloses:
Wherein the planet gears mesh with the sun gear and the ring gear, and wherein the sun gear and the ring gear do not mesh with each other (i.e., at least Fig. 1 shows that the sun, planets, and ring are all axially aligned, with the planet gears stacked between and messed with the ring and sun, however, the sun and ring are not meshed with each other).
Claim 23:
Regarding claim 23, Hamasaki discloses the limitations above, but does not explicitly disclose:
Wherein the planetary carrier comprises four planet gears.
Herber discloses:
A planetary carrier comprises four planet gears (i.e., 14).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the configuration of Herber with the planetary gears of Hamasaki for the benefit of a more robust system. Further, planetary gear sets come in a variety of numbered gear configurations, which commonly includes 4. Thus, the use of 4 planet gears in a planetary gear set if well-known and routine in the art.
Claim 24:
Regarding claim 24, Hamasaki discloses the limitations above, and further discloses:
Wherein the planet gears mesh with the sun gear and the ring gear, and wherein the sun gear and the ring gear do not mesh with each other (i.e., at least Fig. 1 shows that the sun, planets, and ring are all axially aligned, with the planet gears stacked between and messed with the ring and sun, however, the sun and ring are not meshed with each other).
Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 102(a)(1) rejection of claims 1-6, 9-12 and 14-17 filed 27 August 2021 have been fully considered but they are not persuasive.
Applicant asserts that Hamasaki fails to disclose every limitation of the instant application. In particular, applicant asserts that Hamasaki fails to disclose a ring gear completely housing a sun gear. Applicant relies on an alleged definition in paragraph [0010] as support and further asserts that Hamasaki only discloses a casing that is separate from a ring gear and therefore does not meet the limitation.
First, in response to applicant's argument that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “completely housing” means there cannot be any other housing components, except for a ring gear that completely houses all elements of the planetary gear module and not just the sun gear; compact nature of the system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, applicant’s arguments are unclear. First, applicant asserts that there is a definition of “completely houses.” However, the provided definition lacks any specificity and instead uses ambiguous terms. This is not equivalent to an unambiguously recited definition that clearly articulates applicant’s intention to apply a special definition. See e.g., MPEP 2173.05(I)(“Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to 
An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994); see also MPEP 2111.01(IV)(A). However, it is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998); see also MPEP 2111.01(IV)(A). Here, applicant asserts that “completely housing” is sufficiently clear. However, the definition uses ambiguous terms such as: “may mean,” “may be formed,” “for example,” and “e.g.” Thus, “completely housing” is not sufficiently clear to constitute a special definition, the term is given its ordinary meaning and the rejections are prior.
Even considering applicant’s definition, the prior art still meets all the limitations of the claims as set forth above. Applicant’s own cited definition states “[t]he ring gear may be formed as a hollow cylinder with toothing on the inside, for example.” This is precisely the configuration of the ring gear of Hamasaki. There are two discrete ring gears defined on the inside circumference of a cylinder. Applicant’s argument appears to be that casing 4 is a housing, while R2 and R3 are ring gears and cannot be considered “completely housing” the ring gear because they are not labeled as casings or housings. Alternatively, it appears that applicant is asserting that any casing must be a ring gear. However, 
For the foregoing reasons, Examiner considers applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejection of claims -6, 9-12 and 14-17 unpersuasive. The rejection is deemed Final.

Allowable Subject Matter
Claims 7, 8, 13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 25:
A planetary gear module for a swing drive of a construction machine, the planetary gear module being configured to be integrated in-between first and second adjacent planetary gear modules, the planetary gear module comprising: a planetary gear stage; and a stage support for supporting the planetary gear stage; the stage support comprising an input support interface for stacking the first adjacent planetary gear module onto the planetary gear module and an output support interface for stacking the planetary gear module onto the second adjacent planetary gear module; the planetary gear stage comprising an input 
Regarding claim 25, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, took previously objected to material and drafted it into independent form. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659